COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-05-437-CR

                                                 



ALLAN RAY BROOKS            						APPELLANT



V.

THE STATE OF TEXAS	STATE

----------

FROM THE 213
TH
 DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

On February 17, 2006, we abated this appeal and remanded the case to the trial court to determine whether appellant Allan Ray Brooks desires to prosecute his appeal and, if so, to determine whether appellant is indigent and to appoint counsel if necessary.  The supplemental reporter’s record from the abatement hearing was filed in this court on February 28, 2006.

At the abatement hearing, Brooks told the trial court that he did not wish to prosecute his appeal.   Accordingly, we dismiss this appeal. 



PER CURIAM



PANEL D:	
CAYCE, C.J.; LIVINGSTON,
 and DAUPHINOT, JJ..

DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: March 9, 2006

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.